      Case 17-64939-wlh           Doc 27 Filed 12/04/18 Entered 12/04/18 16:13:12                    Desc Ntc.
                                      of Transfer of Claim Page 1 of 1
                                     UNITED STATES BANKRUPTCY COURT

                                              Northern District of Georgia




IN THE MATTER OF:                                                             CASE NUMBER:

Gwendolyn Ford Williams,                                                      17−64939−wlh

                                                                              CHAPTER: 13

                      Debtor(s)                                               JUDGE: Wendy L. Hagenau



                            NOTICE OF FILING PROOF OF TRANSFER OF CLAIM



Proposed Transferee: Bill Me Later, Inc. as Servicer for Synchrony Bank
Proposed Transferor: Comenity Capital Bank
Owner of claim per Court records: Comenity Capital Bank
Claim Number(s) 15




   Pursuant to the Federal Rules of Bankruptcy Procedure, you are hereby notified of the filing of proof of transfer

of the claim in the above−named case. Objections to this transfer, if any, must be filed with the


                                              Clerk, U. S. Bankruptcy Court
                                              1340 United States Courthouse
                                                75 Ted Turner Drive SW
                                                   Atlanta, GA 30303
within twenty−one days from the date of this notice and a copy served upon the opposing party. If no objections are
filed,

the transferee will be substituted as the claimant in this case.



Dated December 4, 2018




M. Regina Thomas , Clerk of Court
U.S. Bankruptcy Court
Form 428
